Citation Nr: 1744638	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 2006 to August 2006 and from June 2007 to May 2008.  He also served in the United States Marine Corps Reserve.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On his December 2013 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a member of the Board.  A videoconference hearing for the Veteran was scheduled to take place on July 30, 2014.  The Veteran failed to report on the day of his hearing and no request for a hearing postponement was received.  The Veteran's hearing request is thereby deemed withdrawn.  38 C.F.R. §§ 20.703, 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the issue of entitlement to service connection for a bilateral knee disorder must be remanded for a medical etiology opinion. 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, there is competent evidence of a current bilateral knee disability, as during the appeal period, the Veteran was diagnosed with having bilateral knee arthralgia (October 2011 VA medical records) and bilateral chondromalacia patella and bilateral patellar tendonitis (January 2011 private medical records).  

There is also evidence establishing an in-service incurrence, as the evidence demonstrates that the Veteran has credibly reported to his VA medical treating providers that his knees began to hurt during his active duty service:  In May 2010, the Veteran told his treating provider that his bilateral knee pain began in boot camp: 

The client is a 24-year-old male who presented for initial evaluation with a diagnosis of low back pain since jumping out of a truck, while in the service, and also chronic bilateral knee pain.  He states that his biggest issue, currently, is with his knees.  He states that he is a part-time police officer, and also works construction, and has been having increasing problems secondary to pain at the anterior aspect of both knees.  States that the pain is equal in both right and left.  States that this has been stemming ever since boot camp.  Reports that there were no specific injuries associated with the knees, only associated with the low back from jumping on and off of several trucks.  States that last year his pain was more severe associated with the low back.

May 2010 VA medical record, p. 41 (emphasis added).  Moreover, in May 2011, two years after his tour in Iraq during his second period of active service, the Veteran told his treating provider that he had been having knee pain for "several years":

This is a 25- year-old gentleman who is back from Iraq 2 years ago.  He has been suffering from what he describes as patellofemoral pain, but he also complaints [sic] of pain in both medial and lateral aspects of his knee as well as in the posterior aspect of his knee.  He says he has been having this pain for several years now.

May 2011 VA medical record, p. 8 (emphasis added).  

While the Board acknowledges the RO's formal finding that neither the Veteran's service records from his second period of active duty service (June 2007 to May 2008) nor his subsequent reserve service could be obtained and associated with the file, and that the service records from his first period of active duty service (March 2006 to August 2006) do not document any knee pain complaints from the Veteran, the Veteran is competent to establish the presence of observable symptomatology and when they began to occur.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, there is no evidence these statements are not credible, particularly as they have been consistent with his other statements.  See id.  Therefore, the Board finds that for only the purpose of finding whether VA has a duty to provide an examination, the second McLendon element is met by the Veteran's credible statements that his knees began to hurt during active duty service.

Finally, the Board finds that there is an indication that the Veteran's current disability may be associated with the Veteran's service; however, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Veteran contends that his current knee disability stems from his active duty service; however, the Veteran's VA medical records only show that he has been complaining of chronic knee pain since August 2008 at the latest.  See August 2008 VA medical records.  The Board finds that the record on the whole meets the "low threshold" standard of McLendon, and that a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current bilateral knee disability and his active duty service.

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to confirm with the Veteran in which specific period of active duty service, i.e., boot camp during his first period of active duty service or second period of active duty service, he is alleging that his knees began to hurt.

2. Obtain any outstanding VA medical records.

3. After steps 1 and 2 are completed, schedule the Veteran for an in-person examination to determine the nature and the etiology of the bilateral knee disorder claim.  

In examining the Veteran, the VA examiner is specifically instructed to also obtain and report any further lay statements from the Veteran regarding his claim that his bilateral knee pain began in service.

After examining the Veteran, the examiner is then requested to address the following for each of the Veteran's current diagnoses associated with his current bilateral knee disorder, including bilateral knee arthralgia, bilateral chondromalacia patella, and bilateral patellar tendonitis:

a) Is it at least as likely as not that the Veteran's current diagnosis/es had its onset in or is otherwise related to the Veteran's active military service?  

b) Is it at least as likely as not that the Veteran's current diagnosis/es had its onset in service or was manifested within one year of the Veteran's military discharge.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements and all other relevant evidence regarding the each diagnosis, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  This includes the Veteran's report that his knee pain began during boot camp of his active duty service.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




